Title: [Thursday. August 15. 1776.]
From: Adams, John
To: 


      Thursday. August 15. 1776. The Board of War brought in a report, which was taken into Consideration: whereupon Resolved as in the Journal.
      A Petition from Return Jonathan Meigs in behalf of himself and others was presented to Congress and read.
      Resolved that it be referred to the Board of War.
      Congress resumed the Consideration of the Instructions given to Commodore Hopkins &c.
      Resolved That the said Commodore Hopkins, during his Cruise to the southward, did not pay due regard to the Tenor of his Instructions, whereby he was expressly directed to annoy the Ennemy’s Ships upon the Coasts of the southern States; and that his reasons for not going from Providence immediately to the Carolinas, are by no means satisfactory. At the request of the delegates of Pennsylvania the farther Consideration of the report was postponed till tomorrow.
     